Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10, 12-16 and 18-24 are currently pending in the instant application.  Applicants have cancelled claims 11 and 17, amended claims 1-10, 12-15 and 18 and added new claims 21-24 in an amendment filed on August 22, 2022.  Claims 1-10, 12-14 and 21-24 are rejected and claims 15, 16 and 18-20 are considered allowable in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on August 22, 2022, has overcome the rejection of claims 1-8 and 10-14 under 35 USC 102(a)(2) as being anticipated by Nivorozhkin, et al. (US 2021/0363104 A1) or Sippy, et al. (US Patent No. 11000534 B1); the rejection of claims 15-16 under 35 USC 103 as being unpatentable over Nivorozhkin, et al. (US 20210363104 A1); the rejection of claims 15-16 under 35 USC 103 as being unpatentable over Sippy, et al. (US Patent 11,000,534 B1) in view of Nivorozhkin, et al. (US 20210363104 A1); and the objection of claims 9 and 17-20 as being dependent upon a rejected based claim.  The above rejections and objection have been withdrawn. 

II.	Rejection(s)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10, 12-14 and 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63-65 and 67-82 of copending US application 17/680,411.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image1.png
    624
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    572
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    181
    473
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    227
    705
    media_image5.png
    Greyscale


Determining the Scope and Content of the Copending Application
Claim 63 of the copending application claims 

    PNG
    media_image6.png
    567
    714
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    217
    700
    media_image7.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Copending Application
The claims of the instant application are drawn to a broader compound 
genus than the claims of the copending application, which encompass the elected subject matter of the copending application. The copending application includes the following proviso language 

    PNG
    media_image8.png
    120
    690
    media_image8.png
    Greyscale


Finding Prima Facie Obviousness
	As mentioned above, the genus compound of the instant application encompasses the narrower genus compound in the copending application’s claims 63-65 and 67-82.  The further limiting claims 22-24, for example, in the instant application shows preference to and reads on the scope of the elected subject matter of the claim 63 in the copending application. The scope of the compounds in the claims 1-10, 12-14 and 21-24 of the instant application and the scope of the elected subject matter of claims 63-65 and 67-82 of the copending application overlap and include subject matter of the copending application in the claims of the instant application.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the instant application since the scope of compounds and method of treatment already in the copending application is encompassed by the scope of the elected subject matter in the instant claims 1-10, 12-14 and 21-24.  As a result, the claims are rejected under obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 9, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slassi, et al. (US 2022/0024956 A1).  The instant invention claims  
    PNG
    media_image9.png
    622
    703
    media_image9.png
    Greyscale
 
 The Slassi, et al. reference teaches deuterated tryptamine derivatives such as 
    PNG
    media_image10.png
    179
    251
    media_image10.png
    Greyscale
 (See page 29, compound I-21) wherein n is 1; R1 is -OC(=O)-Me;  R2 is CD3; R3 is CD3; both Hy are H and the use of these compounds as psychedelic agents for the treatment of diseases, disorders and conditions in the fields of psychiatry neurobiology and pharmacotherapy.  The prior art teaches that psychedelic treatment is generally well-tolerated with no persisting adverse effects. And these agents mediate their main therapeutic effects biochemically via serotonin receptor agonism and psychologically by generating meaningful psycho-spiritual experiences that contribute to mental flexibility (see page 3, paragraph 0017).  It further teaches that disorders such as schizophrenia, anxiety, substance abuse, etc. can be treated with these psychedelic agents (see 37, paragraph 0312).  This species of compound and the method of treatment anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	
**** The closest prior art for the method of preparing the compound of formula (I’) is Slassi, et al. (US 2022/0024956 A1) which does not teach reacting a compound of formula 
    PNG
    media_image11.png
    137
    248
    media_image11.png
    Greyscale
with two or more coupling agent to produce an activated compound as seen in the instant claimed method.


III.  	Conclusion 

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626